The opinion of the court was delivered by
Redfield, J.
This action is trespass quare clausum for the wrongful acts of the wife Nancy C., in entering plaintiff’s house and destroying furniture and clothing therein. On trial the defendants claimed in argument that Jennie Rogers was most probably the person who did the mischief. The exceptions state that she was sent to this house on errands by Mrs. Marsh from time to time, and that there was no evidence tending to show that she went there when not sent. The defendants object to the exclusion *557of the testimony of Merrill Owen, that he had seen Jennie go to and from said house ; and Herman Morse, that after the mischief was perpetrated he had seen Jennie in the house. This testimony tended to show that said Jennie had the opportunity to do the mischief ; but this was proved, and fully appeared from the plaintiff’s testimony. The court might well exclude proof of a fact already conceded by the adversary. The letter from defendant to Mrs. Pierce was probably not admissible ; but we have no knowledge of its contents, and, of course, cannot predicate error upon its exclusion. Judgment and the certificate therein affirmed.